DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/24/2022, with respect to the rejection(s) of claim(s) 13 under Shimizu have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Shimizu et al. (herein “Shimizu”) in view of JP H09106569 A Takahito (herein “Takahito”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 11, 12, 17, 18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2006/0268421 A1 Shimizu et al. (herein “Shimizu”) in view of JP H09106569 A Takahito (herein “Takahito”).
Regarding claims 1 and 11, Shimizu discloses an optical system (30) comprising: a waveguide having first and second waveguide substrates (31, 32; paras [0086, 0087], wherein the prisms are the substrates) and a grating medium (33, Fig. 13) between the first and second waveguide substrates (31, 32); a prism (31) on the first waveguide substrate (31, para [0086]) and configured to couple light into the grating medium (33) through the first waveguide substrate (31), wherein the prism (31) is integrated in the waveguide substrate, and a holographic optical element (33) in the grating medium and configured to diffract, out of the waveguide, the light coupled into the grating medium by the prism.
	Shimizu is silent as to the prism comprising a first wedge on a surface of the first waveguide substrate, the first wedge having a first index of refraction, a second wedge on a surface of the first wedge, the second wedge having a second index of refraction that is different from the first index of refraction, and a third wedge on a surface of the second wedge, the third wedge having a third index of refraction that is different from the second index of refraction.  For simplicity, the examiner shall consider this clause of the claimed invention as a compound prism, a common term of the art, having three different refractive indices n3 ≠ n2 ≠ n1.
	Takahito teaches coupling input light through a compound prism (21) configured to couple light into the grating medium (17) through the first waveguide substrate (3), wherein the prism comprises: a first wedge (24) on a surface of the first waveguide substrate, the first wedge having a first index of refraction, a second wedge (23) on a surface of the first wedge, the second wedge having a second index of refraction that is different from the first index of refraction, and a third wedge (22) on a surface of the second wedge, the third wedge having a third index of refraction that is different from the second index of refraction (page 3 and paras [0004, 0005]).  Takahito teaches the compound prism allows light to be coupled into the waveguide at a very small angle and the compound prism does not require additional optical elements to assist in the efficient light coupling.  
It would have been obvious to one of ordinary skill in the art to recognize the integrated prism of Shimizu can be interchanged with a prism as disclosed by Takahito since Takahito’s compound prism allows for efficient input light coupling to the gratings.  One would be motivated to employ the compound prism over the integrated prism for its ability to direct light efficiently onto the grating via the three different refractive indices thus allowing the device to be small and compact.
	

    PNG
    media_image1.png
    494
    678
    media_image1.png
    Greyscale



Regarding claim 2, Takahito discloses the third wedge comprises an input face that is configured to receive the light, wherein the third wedge (22) is configured to convey the light (indicated by arrow) to the grating medium (17) through the second and first wedges (23, 24), the surface of the first wedge (24) contacts the second wedge (23), the surface of the second wedge (23) contacts the third wedge (22), the surface of the first wedge (24) is oriented at a first angle with respect to a bottom surface of the prism (21), the surface of the second wedge (23) is oriented at a second angle that is greater than the first angle with respect to the bottom surface of the prism (21), and the input face is oriented at a third angle that is greater than the second angle with respect to the bottom surface of the prism (wherein each wedge, 24, 23, 22 has an angle relative to the bottom surface of the prism, the first angle is approximately shown where Ɵ is in Fig. 2, and each additional prism creates an increasingly larger angle relative to the bottom surface of the prism).
Regarding claim 3, Takahito discloses the surface of the first waveguide substrate (3) has a first normal axis, wherein the surface of the first wedge (24) has a second normal axis, wherein the second normal axis is oriented at a first non- zero angle with respect to the first normal axis within a first plane (shown where Ɵ is), and wherein the second normal axis is oriented at a second non-zero angle with respect to the first normal axis within a second plane, the first plane being perpendicular to the second plane (wherein 24 is perpendicular to 3).
Regarding claim 7, Takahito discloses the surface of the second wedge (23) has a third normal axis, wherein the third normal axis is oriented at a third non-zero angle with respect to the first normal axis within the first plane, and wherein the third normal axis is oriented at a fourth non-zero angle with respect to the first normal axis within the second plane (shown in Fig. 2).
Regarding claim 18 Shimizu discloses an optical system (30) comprising: a waveguide having first and second waveguide substrates (31, 32; paras [0086, 0087], wherein the prisms are the substrates) and a grating medium (33, Fig. 13) between the first and second waveguide substrates (31, 32); a prism (31) on the first waveguide substrate (31, para [0086]) and configured to couple light into the grating medium (33) through the first waveguide substrate (31), and a holographic optical element (33) in the grating medium and configured to diffract, out of the waveguide, the light coupled into the grating medium by the prism.
	Shimizu is silent as to the prism comprising a first wedge mounted to a surface of the first waveguide substrate, the first wedge having a first index of refraction, wherein the first wedge has a first index of refraction and wherein the surface of the first waveguide substrate has a first normal axis, and a second wedge mounted to a surface of the first wedge, wherein the second wedge has a second index of refraction that is different from the first index of refraction, wherein the surface of the first wedge has a second normal axis, wherein the second normal axis is oriented at a first non-zero angle with respect to the first normal axis within a first plane, and wherein the second normal axis is oriented at a 10second non-zero angle with respect to the first normal axis within a second plane, the first plane being perpendicular to the second plane.  For simplicity, the examiner shall consider this clause of the claimed invention as a compound prism, a common term of the art, having three different refractive indices n3 ≠ n2 ≠ n1.
	Takahito teaches coupling input light through a compound prism (21) configured to couple light into the grating medium (17) through the first waveguide substrate (3), wherein the prism comprises: a first wedge (24) mounted to a surface of the first waveguide substrate, the first wedge having a first index of refraction, a second wedge (23) mounted to a surface of the first wedge (24), the second wedge having a second index of refraction that is different from the first index of refraction, (page 3 and paras [0004, 0005]); the surface of the first waveguide substrate (3) has a first normal axis, wherein the surface of the first wedge (24) has a second normal axis, wherein the second normal axis is oriented at a first non- zero angle with respect to the first normal axis within a first plane (shown where Ɵ is), and wherein the second normal axis is oriented at a second non-zero angle with respect to the first normal axis within a second plane, the first plane being perpendicular to the second plane (wherein 24 is perpendicular to 3).  Takahito teaches the compound prism allows light to be coupled into the waveguide at a very small angle and the compound prism does not require additional optical elements to assist in the efficient light coupling.  
It would have been obvious to one of ordinary skill in the art to recognize the integrated prism of Shimizu can be interchanged with a prism as disclosed by Takahito since Takahito’s compound prism allows for efficient input light coupling to the gratings.  One would be motivated to employ the compound prism over the integrated prism for its ability to direct light efficiently onto the grating via the three different refractive indices thus allowing the device to be small and compact.
Regarding claims 12, 17, and 20, Shimizu and Takahito are silent as to first and second Abbe numbers within 30 of each other. However, it would have been obvious to one of ordinary skill in the art to optimize the Abbe numbers so as to control the amount of dispersion of the signal being transmitted. Optimizing the Abbe numbers would require only routine skill in the art and would result in improved image quality. 

Claim(s) 4-6, 8-10, 13-16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over 2006/0268421 A1 Shimizu et al. (herein “Shimizu”) in view of JP H09106569 A Takahito (herein “Takahito”) in further view of JP 2000019450 A Kiyomatsu (herein “Kiyomatsu”).
Regarding claims 4-6, 8-10, 13-16, and 19 Shimizu discloses an optical system (30) comprising: a waveguide having first and second waveguide substrates (31, 32; paras [0086, 0087], wherein the prisms are the substrates) and a grating medium (33, Fig. 13) between the first and second waveguide substrates (31, 32); a prism (31) on the first waveguide substrate (31, para [0086]) and configured to couple light into the grating medium (33) through the first waveguide substrate (31), and a holographic optical element (33) in the grating medium and configured to diffract, out of the waveguide, the light coupled into the grating medium by the prism.
	Shimizu is silent as to the prism comprising a first wedge mounted to a surface of the first waveguide substrate, the first wedge having a first index of refraction, a second wedge mounted to a surface of the first wedge, the second wedge having a second index of refraction that is different from the first index of refraction, and wherein the surface of the first wedge is curved.  For simplicity, the examiner shall consider this clause of the claimed invention as a compound prism, a common term of the art, having three different refractive indices n3 ≠ n2 ≠ n1.
	Takahito teaches coupling input light through a compound prism (21) configured to couple light into the grating medium (17) through the first waveguide substrate (3), wherein the prism comprises: a first wedge (24) mounted to a surface of the first waveguide substrate, the first wedge having a first index of refraction, a second wedge (23) mounted to a surface of the first wedge (24), the second wedge having a second index of refraction that is different from the first index of refraction, (page 3 and paras [0004, 0005]).  Takahito teaches the compound prism allows light to be coupled into the waveguide at a very small angle and the compound prism does not require additional optical elements to assist in the efficient light coupling.  
It would have been obvious to one of ordinary skill in the art to recognize the integrated prism of Shimizu can be interchanged with a prism as disclosed by Takahito since Takahito’s compound prism allows for efficient input light coupling to the gratings.  One would be motivated to employ the compound prism over the integrated prism for its ability to direct light efficiently onto the grating via the three different refractive indices thus allowing the device to be small and compact.
Shimizu and Takahito are both silent as to any of the wedges (first, second, and third – see rejection of claim 1 above for discussion of third wedge) having a curved surface. However, Kiyomatsu teaches that having curved surfaces within a compound prism allows for the image to be further projected and enlarged, thus increasing the viewing parameters and quality (para [0018]). Therefore, it would have been obvious to one of ordinary skill in the art to modify the compound prism of Takahito with the curved surfaces taught by Kiyomatsu so as to enhance and enlarge the image for the viewer. Adjusting the type of curvature to optimize the image would require only routine skill in the art and would result in improved viewing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY A EL SHAMMAA whose telephone number is (571)272-2469. The examiner can normally be reached Mon-Fri, 9am-6pm (flexible schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARY A EL-SHAMMAA/Examiner, Art Unit 2883                                                                                                                                                                                                        
/THOMAS A HOLLWEG/Supervisory Patent Examiner, Art Unit 2883